Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Gadd, Reg. No. 52,928, on 3/18/2021.

The application has been amended as follows: 

Claim 1:
Line 14, “second axis supporting” has been changed to --second axis and supporting--.

Claim 13:
Line 2, “a second first pedal leg” has been changed to --a third pedal--.
Line 3, “the second first pedal leg” has been changed to --the third pedal leg--.
Line 4, “a second pedal leg” has been changed to --a fourth pedal leg--.


Claim 14:
Line 2, “first roller is curved” has been changed to --first roller is a curved surface--.
Line 3, “second roller is curved” has been changed to --second roller is a curved surface--.

Claim 17:
Line 4, “than a rearmost” has been changed to --than the rearmost--.

Claims 18-20 have been canceled.

Election/Restrictions
Claims 1-7, 11, and 17 are allowable. The restriction requirement among Species I-V, as set forth in the Office action mailed on 6/2/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/2/2020 is withdrawn.  Claims 8-10 and 12-16, directed to nonelected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Although elliptical exercise machines comprising a base, one or more upright stanchions, a first crank, a first crank arm, a first pedal leg, a right pedal, a second crank, a second crank arm, a second pedal leg, and a left pedal are known, e.g., see the prior art of record, the prior art fails to disclose or render obvious the first crank arm/second crank arm defining a first axis/second axis and supporting a first pedal leg/second pedal leg hanging downward from the first crank arm/second crank arm to allow the first pedal leg/second pedal leg to pivot about the first axis/second axis, the first pedal leg/second pedal leg supporting a right pedal/left pedal, the right pedal/left pedal and the first pedal leg/second pedal leg configured to simultaneously swing forward and rearward, in combination with the other limitations of independent claim 1.
The closest prior art of record is US 9,649,529 (Miller). Miller discloses an elliptical exercise machine (see FIG. 1 below) comprising a base 106, one or more upright stanchions 102, a first crank 144, a first crank arm (attachment point connecting the crank system 144 to an upper end 150 of a left vertical control link 148 can include a fastener as is well known in the art, which can be interpreted as the first crank arm - Col 7:52-61; alternatively, link 154 can be interpreted as first crank arm), a first pedal leg 148 (alternatively, link 110 can be interpreted as first pedal leg), a right pedal 122, a second crank 144, a second crank arm (attachment point connecting the crank system 144 to an upper end 150 of a left vertical control link 148 can include a fastener as is well known in the art, which can be interpreted as the second crank arm - Col 7:52-61; alternatively, link 154 can be interpreted as second crank arm), a second pedal 
However, Miller fails to disclose the first crank arm/second crank arm defining a first axis/second axis and supporting a first pedal leg/second pedal leg hanging downward from the first crank arm/second crank arm to allow the first pedal leg/second pedal leg to pivot about the first axis/second axis, the first pedal leg/second pedal leg supporting a right pedal/left pedal, the right pedal/left pedal and the first pedal leg/second pedal leg configured to simultaneously swing forward and rearward.
Miller discloses the pedal 122 rotates about pivot axis 108, which is a different axis than the axis of the crank arm. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot axis of the pedal of Miller to be the same axis as the crank arm. 

    PNG
    media_image1.png
    751
    549
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784